Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-01850-NYW

 JONATHAN SANDERS, individually, 1

        Plaintiff,

 v.

 GLENDALE RESTAURANT CONCEPTS, LP,

        Defendant.


                          MEMORANDUM OPINION AND ORDER
 Magistrate Judge Nina Y. Wang

        This matter comes before the court on the Motion for Summary Judgment ( or “Motion”)

 filed by Defendant Glendale Restaurant Concepts, LP (“Defendant” or “Glendale”). [#46; #47,

 filed May 26, 2020]. Pursuant to the Order of Reference dated November 5, 2019 [#30], this civil

 action was assigned to the undersigned Magistrate Judge for all purposes. See 28 U.S.C. § 636(c);

 Fed. R. Civ. P. 73; D.C.COLO.LCivR 72.2. Plaintiff Jonathan Sanders (“Plaintiff” or “Mr.

 Sanders”) has responded to both the Motion and the associated Statement of Undisputed Facts

 [#49; #50; #51] and Defendant has replied [#54; #55; #56]. This court finds that oral argument

 will not materially assist in the disposition of the instant Motion. Being fully advised of the

 premises, this court respectfully GRANTS Defendant’s Motion for Summary Judgment.




 1
   Originally, Plaintiff Jonathan Sanders (“Plaintiff” or “Mr. Sanders”) filed this action on behalf
 of himself and others similarly situated. The Parties filed a Stipulation regarding conditional
 certification to proceed as a collective action under the Fair Labor Standards Act (“FLSA”), and
 the court ultimately approved an FLSA collective. [#33, #35, #36]. No other individuals opted in
 to the collective and thus, Mr. Sanders now proceeds individually.
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 2 of 28




                                         BACKGROUND

         On June 26, 2019, Mr. Sanders initiated this action against Glendale, Mile High Valet, LLP

 (“Mile High Valet”), and Jimmie Hamilton (“Mr. Hamilton”), the operator of Mile High Valet.

 [#1]. He alleged that he performed valet services at adult entertainment clubs including PT’s Show

 Club (“PTSC”) and Mile High Men’s Club (“MHMC” and collectively with Glendale, “the

 Clubs”), 2 from approximately December 2016 through October 2018 in Denver, Colorado. [Id. at

 ¶¶ 7, 8]. Mr. Sanders contends that during that time he was misclassified by Defendant as

 “exempt” from the overtime requirements of the FLSA and routinely denied any wages at all for

 hours worked, despite working approximately forty hours each workweek and oftentimes more

 than forty hours each week. See generally [id.]. Plaintiff alleges that Defendant “set the rules and

 had complete control over the venue where Plaintiff worked,” and “provided the tools needed to

 provide valet services, including but not limited to communication devices and a valet podium.”

 [Id. at ¶¶ 31, 32]. Plaintiff “had to follow Defendant[‘s] rules or risk loss of some or all of his

 tips.” [Id. at ¶ 33].

         After learning that Mile High Valet and Mr. Hamilton had separately filed for bankruptcy

 [#24], Plaintiff amended his Complaint, leaving Glendale as the only defendant. [#25]. In the

 operative Amended Complaint, Mr. Sanders asserts an individual claim for violation of the FLSA

 for failure to pay minimum wage and failure to pay one and a half of his regular wage for all hours



 2
   In the instant Motion, Defendant states that Glendale owns MHMC and Denver Restaurant
 Concepts, LLC (“DRC”) owns PTSC. [#46 at 1]. Plaintiff avers in his Response that “this
 information was not disclosed . . . prior to Defendant’s Motion for Summary Judgment, Plaintiff
 has no actual knowledge of Defendant’s corporate structure, and Defendant admitted that it
 operates various clubs under different trade names and has otherwise not denied operating
 [PTSC].” [#49 at 5 n.1]. Defendant notes that DRC is not a named defendant in the instant action
 and argues that “[e]ven if DRC was named, any potential claims against it would fail for the same
 reasons as they fail against Glendale.” [#46 at n.2]. For clarity, and because both Parties refer to
 PTSC and MHMC collectively as “the Clubs”, the court adopts the same terminology.
                                                  2
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 3 of 28




 worked beyond forty (40) hours per week. [#25]. As noted above, Mr. Sanders also asserted a

 second, collective action claim that is no longer at issue. See supra n.1.

         The Parties proceeded through discovery and, on May 26, 2020, Glendale filed the instant

 Motion for Summary Judgment. See [#46]. In moving for summary judgment in its favor,

 Glendale contends that it is not a joint employer for the purposes of the FLSA. [Id.]. Mr. Sanders

 disagrees, arguing that regardless of the formal arrangements, there is at least a genuine issue of

 material fact that Glendale exercised the type of control and oversight of his employment to

 constitute an employer under the FLSA. [#49].

                                        LEGAL STANDARDS

 I.      Summary Judgment

         Summary judgment is appropriate only if “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter–Chem Coal

 Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). “A ‘judge’s function’ at summary judgment is not

 ‘to weigh the evidence and determine the truth of the matter but to determine whether there is a

 genuine issue for trial.’” Tolan v. Cotton, 134 S.Ct. 1861, 1866 (2014) (quoting Anderson v.

 Liberty Lobby, 477 U.S. 242, 249 (1986)). Whether there is a genuine dispute as to a material fact

 depends upon whether the evidence presents a sufficient disagreement to require submission to a

 jury or, conversely, is so one-sided that one party must prevail as a matter of law. Anderson, 477

 U.S. at 248–49. See also Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000); Carey

 v. U.S. Postal Serv., 812 F.2d 621, 623 (10th Cir. 1987). A fact is “material” if it pertains to an

 element of a claim or defense; a factual dispute is “genuine” if the evidence is so contradictory

 that if the matter went to trial, a reasonable party could return a verdict for either party.



                                                    3
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 4 of 28




 477 U.S. at 248. “Where the record taken as a whole could not lead a rational trier of fact to find

 for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd.

 v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing First Nat. Bank of Ariz. v. Cities Serv. Co.,

 391 U.S. 253, 289 (1968)).

        In reviewing a motion for summary judgment, the court views all evidence in the light most

 favorable to the non-moving party. See Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1213 (10th

 Cir. 2002). However, the nonmovant “may not rest upon mere allegation or denials of [the]

 pleadings, but must set forth specific facts showing that there is a genuine issue for trial.”

 Anderson, 477 U.S. at 256. Conclusory statements based merely on speculation, conjecture, or

 subjective belief are not competent summary judgment evidence. See Bones v. Honeywell Int'l,

 Inc., 366 F.3d 869, 875 (10th Cir. 2004). The nonmoving party’s evidence must be more than

 “mere reargument of [its] case or a denial of an opponent’s allegation” or it will be disregarded.

 See 10B Charles Alan Wright, et al., Federal Practice and Procedure § 2738 at 356 (3d ed. 1998).

 Ultimately, however, the court may not enter summary judgment unless Defendant carries its

 burden under Rule 56 of the Federal Rules of Civil Procedure. See Reed v. Bennett, 312 F.3d 1190,

 1194-95 (10th Cir. 2002). See also Fed. R. Civ. P. 56(a). 3



 3
   The court notes that this action is set for a bench trial. See [#52]. When a case is set to be tried
 to the bench rather than to a jury, some circuits allow their district courts to make factual findings
 at the summary judgment phase if the court can confidently say that presentation of live evidence
 would make no difference. See Citizen Awareness Proj. Inc. v. Internal Revenue Serv., No. 13–cv–
 2127–WJM–NYW, 2015 WL 2155723, at *1 n.1 (D. Colo. May 6, 2015) (collecting cases). Other
 circuits hold that the summary judgment standard remains the same regardless. See id. (collecting
 cases). The Tenth Circuit has never addressed this question directly, but it appears to lean in favor
 of the latter view in at least some contexts. See id. (citing Jacobsen v. Deseret Book Co., 287 F.3d
 936, 949 (10th Cir. 2002) (“Although a district court can make factual findings related to laches
 after a bench trial, the court should not make factual findings when addressing a summary
 judgment motion based on laches . . . .”)). This court therefore focuses upon whether there is a
 genuine issue of material fact that precludes summary judgment, and resolves factual ambiguities
 in favor of Plaintiff as the non-moving party.
                                                   4
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 5 of 28




 II.    FLSA

        The FLSA governs the payment of minimum wages and overtime compensation between

 an employer and its employees. See 29 U.S.C. §§ 206–207. Under the FLSA, a covered employer

 must pay its employees for the time that it employs them; and the FLSA generally requires covered

 employers to compensate employees for work in excess of forty hours in a workweek. See 29

 U.S.C. §§ 206(a), 207(a). The required overtime compensation is one and one-half times an

 employee’s “regular rate” of pay. 29 U.S.C. § 207(e). The FLSA defines an “employer” as “any

 person acting directly or indirectly in the interest of an employer in relation to an employee.” 29

 U.S.C. § 203(d). The FLSA “defines the verb ‘employ’ expansively to mean ‘suffer or permit to

 work.’” Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992) (quoting 29 U.S.C. §

 203(g)). Separate entities that share control over an individual worker may be deemed “joint

 employers” under the FLSA. See 29 C.F.R. § 791.2(a). “If the facts establish that the employee

 is employed jointly by two or more employers…all joint employers are responsible, both

 individually and jointly, for compliance with all of the applicable provisions of the act, including

 the overtime provisions…” Id. In promulgating amendments to 29 C.F.R. § 791.2, directed at

 determining joint employer status under the FLSA, the U.S. Department of Labor (“DOL”) noted

 that

        [u]ntil this final rule, the Department had not meaningfully revised part 791 since
        its promulgation over 60 years ago. . . .The Department is concerned that part 791
        does not provide adequate guidance for the most common joint employer scenario
        under the Act—where an employer suffers, permits, or otherwise employs an
        employee to work, and another person simultaneously benefits from that work.

 See Joint Employer Status Under the Fair Labor Standards Act, 85 Fed. Reg. 2820-01 (Jan. 16,

 2020). 4 The DOL further observed that “Part 791's focus on the association or relationship between


 4
  Congress tasked the U.S. Department of Labor (“DOL”) with interpreting the terms of the FLSA
 and issuing regulations thereunder. See generally 29 U.S.C. § 204 (creating the DOL’s Wage and
                                                  5
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 6 of 28




 potential joint employers is not necessarily helpful in determining whether the other person

 benefitting from the employee's work is the employee's employer too, especially considering the

 text of section 3(d) and Supreme Court and circuit court precedent determining joint employer

 status based on the degree of control exercised by the potential joint employer over the employee.”

 See id. To that end, in the scenario where the employee has an employer who suffers, permits, or

 otherwise employs the employee to work, see 29 U.S.C. 203(e)(1), (g), but another person

 simultaneously benefits from that work, the DOL adopted the following four factors whether the

 other person:

        (i) Hires or fires the employee;
        (ii) Supervises and controls the employee's work schedule or conditions of
        employment to a substantial degree;
        (iii) Determines the employee's rate and method of payment; and
        (iv) Maintains the employee's employment records.

 29 C.F.R. § 791.2(a)(1)(i)-(iv).

        Whether an entity is an employer within the meaning of the FLSA is a legal question, with

 subsidiary findings considered issues of fact. Mason v. Fantasy, LLC, No. 13–cv–02020–RM–

 KLM, 2015 WL 4512327, at *9 (D. Colo. July. 27, 2015) (citing Patel v. Wargo, 803 F.2d 632,

 634 (11th Cir. 1986)). The Tenth Circuit has not yet articulated a test for determining whether two

 entities are joint employers under the FLSA. See Knerr v. Boulder BJ, LLC, No. 19–cv–00799–

 JLK–MEH, 2020 WL 5126138, at *4 (D. Colo. Apr. 7, 2020). However, the Tenth Circuit has

 adopted the “economic realities” test in analogous situations to determine whether a particular

 defendant acted as an “employer” as defined by the FLSA. See Baker v. Flint Eng’g & Const. Co.,




 Hour Division to administer the substantive provisions of the FLSA). See also Josendis v. Wall to
 Wall Residence Repairs, Inc., 662 F.3d 1292, 1299 n.8 (11th Cir. 2011). The court may defer to
 regulations such as these when the statutory language is ambiguous or the statutory terms are
 undefined. Chevron U.S.A. Inc. v. Nat. Res. Def. Council, 467 U.S. 837, 843–45 (1984).
                                                 6
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 7 of 28




 137 F.3d 1436, 1440 (10th Cir. 1998) (applying the economic realities test to determine whether

 plaintiffs were employees or independent contractors); Henderson v. Inter–Chem Coal Co., Inc.,

 41 F.3d 567, 570 (10th Cir. 1994) (same). District courts within the Tenth Circuit, including within

 the District of Colorado, have applied the economic realities test at both the motion to dismiss and

 summary judgment phases to consider whether two entities qualify as “joint employers.” See

 Beltran v. InterExchange, Inc., 176 F. Supp. 3d 1066, 1079 & n.15 (D. Colo. 2016); Sanchez v.

 Simply Right, Inc., No. 15–cv–00974–RM–MEH, 2017 WL 749071, at *8–10 (D. Colo. Feb. 27,

 2017), report and recommendation adopted in part, rejected in part, No. 15–cv–00974–RM–

 MEH, 2017 WL 2222601 (D. Colo. May 22, 2017). See also Harbert v. Healthcare Servs. Group,

 Inc., 173 F. Supp. 2d 1101, 1105 (D. Colo. 2001) (applying the FLSA economic realities test in

 the FMLA context to conclude that fact question existed as to whether employee was jointly

 employed by housekeeping service and nursing home) (citing Goldberg v. Whitaker, 366 U.S. 28,

 33 (1961)); Zachary, 471 F. Supp. 2d at 1179. Under the economic realities test, “the inquiry is

 not   limited   to   traditional   common     law    concepts   of   employee . . . or   contractual

 terminology.” Harbert, 173 F. Supp. 2d at 1105 (quoting Henderson, 41 F.3d at 570) (internal

 quotations omitted)). The factors that comprise the economic realities test change according to the

 circumstances of the inquiry. See id. (“[T]he Court must simply ‘focus upon the circumstances of

 the whole activity and the economic reality of the relationship.’”) (quoting Szymula v. Ash Grove

 Cement Co., 941 F. Supp. 1032, 1036 (D. Kan. 1996))).

        Since 2018, however, some courts in this District have favored the test set forth by the

 Fourth Circuit in Hall v. DIRECTV, LLC, 846 F.3d 757 (4th Cir. 2017) and Salinas v. Commercial

 Interiors, Inc., 848 F.3d 125, 132 (4th Cir. 2017). See Merrill v. Pathway Leasing LLC, No. 16–

 cv–02242–KLM, 2018 WL 2214471, at *3 (D. Colo. May 14, 2018); Sanchez v. Simply Right,



                                                  7
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 8 of 28




 Inc., No. 15–cv–00974–RM–MEH, 2017 WL 2222601, at *6 (D. Colo. May 22, 2017). The Hall–

 Salinas test determines whether more than one person or entity are putative joint employers based

 on the relationship between them, and the relationship between the putative employee and the

 putative employers is addressed as a distinct, separate inquiry, unlike the economic realities test

 which combines these inquiries. Merrill, 2018 WL 2214471 at *6. The factors a court considers

 under the Hall-Salinas test are:

        (1) Whether, formally or as a matter of practice, the putative joint employers jointly
        determine, share, or allocate the ability to direct, control, or supervise the worker,
        whether by direct or indirect means;

        (2) Whether, formally or as a matter of practice, the putative joint employers jointly
        determine, share, or allocate the power to—directly or indirectly—hire or fire the
        worker or modify the terms and conditions of the worker’s employment;

        (3) The degree of permanency and duration of the relationship between the putative
        joint employers;

        (4) Whether through shared management or a direct or indirect ownership interest,
        one putative joint employer controls, is controlled by, or is under common control
        with the other putative joint employer;

        (5) Whether the work is performed on premises owned or controlled by one or more
        of the putative joint employers, independently or in connection with one another;
        and

        (6) Whether, formally or as a matter of practice, the putative joint employers jointly
        determine, share, or allocate responsibility over the functions ordinarily carried out
        by an employer, such as handling payroll; providing workers’ compensation
        insurance; paying payroll taxes; or providing the facilities, equipment, tools, or
        materials necessary to complete the work.

 Merrill, 2018 WL 2214471, at *3–4 (citing Hall, 846 F.3d at 769–70)).

        The Parties here both argue under the “economic realities” test. Specifically, the Parties

 agree that four factors of the economic realities test should govern: (1) whether the employer had

 the power to hire and fire the employee; (2) whether the employer supervised or controlled the

 employee’s work schedule or conditions of employment; (3) whether the employer determined the

                                                  8
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 9 of 28




 rate and method of payment of the employee’s wages; and (4) whether the employer maintained

 any employment records. [#46 at 4 (citing Baker v. Flint Eng’g & Const. Co., 137 F.3d 1436,

 1440 (10th Cir. 1998)); #49 at 4 (citing Schindler v. Whiting Petroleum Corp., No. 17–cv–1051–

 WJM–NYW, 2017 WL 5969814, at *3 (D. Colo. Dec. 1, 2017)]. Though this court has the highest

 regard for the courts in this District that have departed from the economic realities test, in light of

 the Tenth Circuit’s recognition that one of the primary purposes of the FLSA is “the maintenance

 of the minimum standard of living necessary for health, efficiency, and general well-being of

 workers,” 29 U.S.C. § 202 (West); see also Kenney v. Helix TCS, Inc., 939 F.3d 1106, 1111 (10th

 Cir. 2019) (citing the same), the recent amendment to 29 C.F.R. § 791.2, and the Parties’

 agreement, I apply the four-factor economic realities test delineated above in this instant action. 5

                               UNDISPUTED MATERIAL FACTS

        The following undisputed material facts are drawn from the record before the court. In

 some instances, a party has disputed the proffered material fact, but an examination of the record

 finds that such dispute is not properly supported by evidence in the record. Where that is the case,

 the court has noted the dispute and its analysis.

        1.      Mile High Valet entered into Valet Parking Agreements with Glendale to provide

 valet parking services at PTSC and MHMC. [#47-1]. 6


 5
   This court notes that the DOL regulation rejects the notion that whether an employee is
 economically dependent on the potential joint employer as relevant to determining the potential
 joint employer’s liability under the FLSA. 29 C.F.R. 791.2(c). But the Parties to this action do
 not ask this court to assess other factors sometimes identified as part of the economic realities test
 that run counter to the regulation, such as the degree of skill required to perform the work or the
 extent to which the work is an integral part of the alleged employer’s business. Compare Coldwell
 v. Ritecorp Envtl. Prop. Sols., No. 16–cv–01998–NYW, 2017 WL 1737715, at *5 (D. Colo. May
 4, 2017) with 29 C.F.R. § 791.2(c) (disregarding whether employee is in a specialty job or a job
 that otherwise requires special skill, initiative, judgment, or foresight).
 6
  Though Plaintiff objects and states that he cannot admit or deny that Glendale entered into Valet
 Parking Agreements with Mile High Valet [#50 at 2 ¶ 3], the objection does not make this fact
                                                     9
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 10 of 28




         2.     The Agreements state that the valet drivers “are employees of [Mile High Valet]

 and not employees of [the Clubs]” and “[Mile High Valet] will not hold itself out as an express,

 implied, and/or apparent agent of [the Clubs] to any third party and [Mile High Valet] shall use

 reasonable efforts to disaffirm any such belief by a third party.” [#47 at 3 ¶ 7; #47-1 at ¶ 4; #51 at

 3-5 ¶ 7].

         3.     As part of the Valet Parking Agreements, Mile High Valet agreed that its valet

 drivers “shall act in accordance with all [the Clubs’] policies” and the Clubs “reserve[] the right to

 request that any [valet driver] provided by [Mile High Valet] who fails to comply with [the Clubs’]

 standards and expectations be removed and [Mile High Valet] agrees to remove said [valet driver]

 upon request of [the Clubs].” [#47 at 2 ¶ 4; #47-1 at ¶ 2; #47-2 at ¶ 4; #50 at 2-3 ¶ 4].

         4.     One such Clubs policy required valets to wear valet shirts; Mr. Hamilton provided

 valet shirts to Mile High Valet drivers at no cost.7 [#47 at 3 ¶ 5; #47-2 at ¶ 5; #47-3 at ¶ 4; #47-4

 at 46:18–47:10].




 properly disputed. At summary judgment, the non-movant must come forward with specific facts,
 supported by admissible evidence, to demonstrate a disputed material fact and cannot simply rely
 on denials. Fed. R. Civ. P. 56(e) (“If a party fails . . . to properly address another party’s assertion
 of fact as required by Rule 56(c), the court may: . . . consider the fact undisputed for the purposes
 of the motion.”). Conclusory statements or those based on speculation, conjecture, or surmise
 provide no probative value on summary judgment, see Nichols v. Hurley, 921 F.2d 1101, 1113
 (10th Cir. 1990); nor may the nonmovant rely on “mere reargument of his case or a denial of an
 opponent’s allegation,” see 10B Charles Alan Wright, et al., Federal Practice and Procedure § 2738
 at 356 (3d ed. 1998).
 7
  Plaintiff denies that Mr. Hamilton provided valet shirts to Plaintiff at no cost because “Plaintiff
 paid [Mr.] Hamilton $50 to $75 each shift.” See [#51 at 3 ¶ 5]. This contention, however, is belied
 by Plaintiff’s deposition testimony. See [#47-4 at 47:7-10 (Q: “Who gave you the shirt?” A:
 “Jimmie [Hamilton].” Q: “Did you have to pay for it?” A: “I don’t think so, no.”); id. at 93:22-23
 (Q: “Who paid for that uniform?” A: “I have no idea.”). See Allen v. Lang, 736 Fed. Appx. 934,
 940 n.3 (10th Cir. 2019) (rejecting the plaintiff’s version of events on summary judgment that
 contradicted the plaintiff’s deposition testimony). Further, the cost of the shirt is ultimately not
 material to the question of whether Defendant constitutes Plaintiff’s employer under the FLSA
 because no one contends that Defendant charged Plaintiff for the shirt.
                                                   10
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 11 of 28




         5.         If the Clubs exercised their ability to request removal of non-compliant valet drivers

 from Club premises, the non-compliant Mile High Valet drivers could continue working at other

 locations; in other words, request for removal by the Clubs did not prevent valet drivers from

 working at other locations serviced by Mile High Valet. [#47 at 3 ¶ 6; #47-2 at ¶ 4; #47-3 at ¶ 5;

 #51 at 3 ¶ 6]. 8

         6.         In December 2016, Mr. Sanders wanted a second job to help pay for his child

 support and a friend referred him to Mr. Hamilton, the owner and operator of Mile High Valet.

 [#47 at ¶¶ 10-11; #50 at ¶¶ 10-11; #47-4 at 26:14-16, 27:10-12, 29:14-15; 9 #47-3 at 1 ¶ 1].

         7.         Mr. Sanders contacted Mr. Hamilton via telephone; Mr. Hamilton invited him to

 meet at PTSC’s valet shack to “get a feel for the job.” [#47 at 4 ¶ 12; #51 at 6 ¶ 12].

         8.         Mr. Sanders met Mr. Hamilton at the PTSC valet shack to observe the valet drivers

 working and to discuss the job duties of a valet driver position with Mr. Hamilton. [#47 at 5 ¶ 13;

 #51 at 6 ¶ 13].

         9.         At this meeting, Plaintiff and Mr. Hamilton discussed the financial arrangement of

 the valet driver position; Plaintiff was to keep any tips earned from customers and pay Mr.

 Hamilton nightly “quotas” every night Plaintiff worked, ranging from $50 on weeknights to $75



 8
    Plaintiff argues that Defendant’s “averments about the contractual relationship between
 Defendant and Mile High Valet are immaterial to Defendant’s Motion and are therefore denied.”
 [#51 at 3 ¶ 6]. However, for the same reasons discussed above, supra n.6, Plaintiff’s assertion that
 a fact is immaterial does not create a dispute of fact. Though the contractual relationship between
 the Clubs and Mile High Valet may not be per se relevant because Plaintiff does not seek to
 establish joint employer status through the relationship of the putative joint employers, it is
 material what control the Clubs were contractually allocated over Mr. Sanders and what the
 respective responsibilities of the Clubs and Mile High Valet may have vis-à-vis Mr. Sanders, e.g.,
 recordkeeping or scheduling obligations.
 9
   When citing to deposition transcripts, this court refers to the document number assigned by the
 Electronic Court Filing (“ECF”) system, but the original page and line numbers of the transcript
 for the purposes of consistency.
                                                     11
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 12 of 28




 on weekend nights. [#47 at 5 ¶ 14; #47-4 at 29:24–30:3, 40:25–41:7, 82:23–83:1; #51 at 6-7 ¶ 14].

        10.     No one but Mr. Hamilton discussed this financial arrangement with Plaintiff and

 the Clubs did not receive any of the money that Mr. Sanders paid to Mr. Hamilton. 10 [#47 at 5 ¶

 15; #47-4 at 36:24-37:12 (Q: “So who told you that was the arrangement?” A: “Jimmie

 [Hamilton].” Q: “Anybody else tell you that?” A: “No.”), 81:1-3 (Q: “Did [the Clubs] . . . receive

 any of the money that you paid [Mr. Hamilton]?” A: “No.”)].

        11.     The Clubs had no involvement in the financial arrangement between Plaintiff and

 Mr. Hamilton, including specifying his wage. [#47 at 5 ¶ 16; #47-4 at 37:2-12; #47-1; #51 at 8 ¶

 16]. The Clubs never paid Mr. Sanders any wages. [#47-2 at ¶ 9; #47-3 at ¶ 9]. Nor did the Clubs

 and Mile High Valet specify any wage for the valet drivers. [#47-1; #47-2 at ¶ 9; #47-3 at ¶ 9].

        12.     Only after meeting with Mr. Hamilton was Mr. Sanders introduced to the Clubs’

 employees. [#47-4 at 28:12–29:13; #51 at 6 ¶ 13; #55 at 9 ¶ 13].

        13.     Mr. Hamilton gave Plaintiff a valet driver position at PTSC and told Plaintiff that

 his work schedule would be Sunday and Thursday from 6:00 p.m. to 2:30 a.m., and Friday and

 Saturday from 5:00 p.m. to 5:00 a.m. or 6:00 a.m., depending on the night. [#47 at 5–6 ¶ 17; #47-

 3 at ¶ 8; #47-4 at 26:7-8, 42:23-25, 50:16-20, 99:9-1; #51 at 8 ¶ 17].

        14.     Plaintiff considered Mr. Hamilton to be his boss. [#47 at 7 ¶ 22; #47-4 at 66:7-8;

 #51 at 10 ¶ 22].

        15.     The Clubs did not formulate or maintain records for Plaintiff’s work schedule. [#47



 10
   Plaintiff denies this fact without offering evidence to support his position. See [#51 at 7-8 ¶ 15].
 Instead, Plaintiff cites, “[i]n addition to the financial arrangement [between Plaintiff and Mr.
 Hamilton],” separate arrangements between Plaintiff and the Clubs wherein Plaintiff would (a)
 pay cash to Uber drivers to incentivize the drivers to service the Clubs, and (b) purchase ink for a
 printer in the valet shack—expenses for which the Clubs would reimburse Plaintiff. [Id. (citing
 [#50-1 at 73:15-25, 109:23-110:5])]. This assertion does not rebut the undisputed fact that the
 Clubs did not receive any of the money paid by Mr. Sanders to Mr. Hamilton.
                                                  12
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 13 of 28




 at 6 ¶ 18; #47-4 at 139:13-15 (Q: “Do you know whether the clubs kept a log or a schedule of

 when the valets were working?” A: “No.”), 140:9-25 (Q: “Did the club have you or any valet’s

 schedule posted anywhere?” A: “No.” Q: “How did . . . [the Clubs] know who was working each

 day?” A: “[The Clubs] would find out who worked when that person arrived.”); #47-3 at ¶ 11 (“I

 set Mr. Sanders’ work schedule and directed him to stay at the club until all the entertainers had

 left. The Club had nothing to do with setting Mr. Sanders’ work schedule.”)].

         16.     If a valet driver shift needed to be covered at the Clubs, Mr. Hamilton (not the

 Clubs) would ask Plaintiff to cover the shift. [#47 at 11 ¶ 33; #47-4 at 43:12-15, 44:7-8; #47-5 at

 6-8, 16; #51 at 15 ¶ 33].

         17.     When he worked, Plaintiff was expected to remain on site until the last entertainer

 had left the premises. [#47-3 at ¶ 11; #51 at 9 ¶ 18].

         18.     Mile High Valet was responsible for setting up traffic cones in the parking lot [#47

 at 4 ¶ 8; #47-4 at 102:20], parking customers’ cars [#47 at 4 ¶ 8; #47-4 at 26:2], maintaining

 customers’ car keys [#47 at 4 ¶ 8; #47-4 at 111:25-112:13], retrieving customers’ cars when they

 were ready to leave the Clubs [#47 at 4 ¶ 8; #47-4 at 73:14-15], and paying for any incidental

 damage to vehicles in the Clubs’ lots while the vehicles were under Mile High Valet drivers’

 control [#47 at 4 ¶ 8; #47-2 at ¶¶ 6, 8; #47-3 at ¶¶ 6, 7]. 11



 11
    Plaintiff denies that Mile High Valet had control over the Clubs’ parking lots, arguing that the
 Clubs’ directors “directed Plaintiff’s duties regarding the parking lot, including which signs to use,
 where to place the signs . . . [and] cones, and where the cones and signs were stored.” [#51 at 5–6
 ¶ 8 (citing [#50-1 at 94:10-25, 96:3-11])]. However, as Defendant points out [#55 at 7 ¶ 8], the
 excerpts of Mr. Sanders’s testimony cited by Plaintiff to support this contention make no mention
 of the Clubs directing the foregoing activities. See [#50-1 at 94:10-25]. And Mr. Sanders testified
 that Mr. Hamilton instructed him on cone placement. [#55 at 7 ¶ 9; #47-4 at 29:3-8 (Q: What sort
 of . . . job duties did you discuss with [Mr. Hamilton]?” A: “ . . . [W]here to put cones on the
 parking lot[.]”)]. Mr. Sanders’s testimony, including in the excerpt cited by Plaintiff, states that
 Mr. Hamilton instructed Plaintiff on how to park the cars, see [#50-1 at 96:1-5 (Q: “Is there a
 certain way to park the cars?” A: “You back them in?” Q: “[Mr. Hamilton] told you that?” A:
                                                    13
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 14 of 28




        19.     The Clubs determined where the cars were parked. See [#50-1 at 96:5-6 (Q: “A

 certain spot to put [cars] in?” A: “Yeah. And that came from the club.”)].

        20.     Mr. Hamilton instructed Plaintiff on how to park customer cars in the parking lot,

 [#47 at 7-8 ¶ 23; #47-4 at 95:20-96:4; #51 at 10 ¶ 23]; provided Plaintiff with tools needed to

 perform his valet driver duties including valet shirts and valet ticket stubs, [#47 at 8 ¶ 24; #47-4 at

 46:19-47:10, 95:1-11; #51 at 11 ¶ 24]; and told Plaintiff that, because he was a valet driver and not

 a security guard, Plaintiff could not be inside the clubs or get involved in fights, [#47 at 8 ¶ 25;

 #47-4 at 67:18-68:16; #47-5 at 13, 23; #51 at 11 ¶ 25].

        21.     Plaintiff maintained “constant back and forth” communication about his job with

 Mr. Hamilton, not the Clubs. [#47 at 10-11 ¶ 31; #47-4 at 111:18-23 (A: “It was constant back

 and forth.” Q: “Between you and [Mr.] Hamilton?” A: “Yep.” Q: “Not you and the club?” A:

 “No.”)].

        22.     Plaintiff would notify Mr. Hamilton when Plaintiff arrived at work. [#47 at 9 ¶ 27;

 #47-5 at 17, 19, 21, 24; #51 at 12 ¶ 27].

        23.     Plaintiff regularly checked in with Mr. Hamilton and reported details surrounding

 his valet duties to Mr. Hamilton on a daily basis, [#47 at 8–9 ¶ 26; #47-4 at 85:3-9, 90:6-8; #47-5

 at 9, 26, 35-37; #51 at 12 ¶ 26], and Mr. Hamilton checked in with Plaintiff on a daily basis



 “Yeah.”)]. Mr. Sanders’ characterization to the contrary cannot create a genuine issue of material
 fact in light of his prior sworn testimony. See Pasternak v. Lear Petroleum Expl., Inc., 790 F.2d
 828, 834 (10th Cir. 1986) (“Conclusory allegations, general denials, or mere argument of an
 opposing party's case cannot be utilized to avoid summary judgment.”). And even if Mr. Sanders
 had offered his own affidavit to support such assertion, it is not clear that this court would accept
 it as witnesses are generally not permitted to contradict their previous, clear sworn testimony
 without explanation. See Allen, 736 Fed. Appx. at 940 n.3 (10th Cir. 2019) (rejecting the plaintiff’s
 version of events on summary judgment that contradicted the plaintiff’s deposition testimony);
 Hernandez v. Valley View Hosp. Ass'n, 684 F.3d 950, 956 n.3 (10th Cir. 2012) (noting that an
 affidavit on summary judgment could not create a genuine issue of material fact when, without
 explanation, it contradicts prior testimony).
                                                   14
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 15 of 28




 regarding Plaintiff’s job performance and duties, [#47 at 9–10 ¶ 29; #47-4 at 85:11-17, 90:10-18;

 #47-5 at 7-10; #51 at 13–14 ¶ 29].

         24.     Plaintiff reported any complaints related to his valet duties to Mr. Hamilton, not the

 Clubs. 12 [#47 at 9 ¶ 28; #47-4 at 36:10-12, 111:6-20; #47-5 at 14, 27, 30, 32 (messages from

 Plaintiff to Mr. Hamilton about Plaintiff’s pay), 13 (message from Plaintiff to Mr. Hamilton

 complaining about another Mile High Valet driver); #51 at 13 ¶ 28].

         25.     Per the direction of Mr. Hamilton, Plaintiff would pick up waters before his shifts

 to give to the Clubs’ employees and customers.13 [#47-4 at 98:1-4 (“[Mr. Hamilton] only asked

 that we bring waters before work to give to the employees, the customers, different things like

 that.”)].

         26.     During some of his shifts, Plaintiff would use Mr. Hamilton’s Uber account to call

 Uber drivers for the Clubs’ employees and patrons. [#55 at 5-6 ¶ 7 (citing [#56-1 at 77:10-19]);

 #51 at 4 (citing [#50-1 at 100:12-23])].

         27.     Upon his arrival to work, Plaintiff would “grab a radio from the [club] director’s

 office.” [#51 at 12 ¶ 27; #55 at 17 ¶ 27; #54-1 at 73:5-11].

         28.     The Clubs provided Plaintiff with the radio as a means of communicating to

 Plaintiff when guests or entertainers were leaving the club. [#47 at 7 ¶ 21; #47-2 at ¶ 7; #47-4 at


 12
    Plaintiff denies this statement of fact but, contrary to Plaintiff’s assertion, the testimony Plaintiff
 offers as supporting evidence does not suggest that “Plaintiff reported his frustration regarding the
 Uber payment arrangements to the clubs.” [#51 at 13 ¶ 28 (citing [#50-1 at 100:12–101:5 (“To
 make it easier, I even went and bought a printer to put in the shack . . . I asked [a Clubs’ employee]
 if I could do that.”])].
 13
   Plaintiff asserts that “Defendant . . . directed Plaintiff to provide water to any intoxicated club
 patrons . . . .” [#51 at 4 (citing [#50-1 at 98:17–99:8]). But the cited excerpt of Mr. Sanders’s
 deposition does not include mention of the provision of water to intoxicated customers. See [#51-
 4 at 98:17-99:8]. Cf. [#50-1 at 98:9–16]. Moreover, Mr. Sanders testified that the instruction to
 pick up waters before his shift and offer them to employees and patrons came from Mr. Hamilton.
 [#47-4 at 98:1–-4].
                                                    15
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 16 of 28




 73:6–15; #51 at 10 ¶ 21; #51-1 at 38:21, 73:5–14].

        29.     The Clubs determined where cars were parked in their respective lots and instructed

 Plaintiff accordingly. [#51 at 5 ¶ 8 (citing [#50-1 at 96:5–6 (Q: “A certain spot to put [cars] in?”

 A: “Yeah. And that came from the club.”)]); #55 at 7–8 ¶ 8].

        30.     At the Clubs’ direction, if a patron was too intoxicated to drive, Plaintiff was

 required to inform the patron that they could not drive home and request the patron’s keys. [#51 at

 4–5 ¶ 7; #50-1 at 98:17–99:8; #55 at 6 ¶ 7].

        31.     If Plaintiff was a bystander to an altercation, the Clubs expected him to file police

 reports concerning the incident. [#51 at 11–12 ¶ 25 (citing [#50-1 at 65:4–7, 69:17–70:5, 71:12–

 25]); [#55 at ¶ 25 (citing [#56-1 at 126:25–127:1])].

        32.     When the Clubs held a theme night, the Clubs asked Plaintiff to dress according to

 the ‘80s theme (rather than wear the valet shirt provided by Mr. Hamilton) and Plaintiff complied.

 [#50 at 5 ¶ 7 (citing [#50-2; #50-1 at 78:23–79:2]); #55 at 4–6 ¶ 7].

        33.     On one occasion, a club director called Plaintiff into one of the Clubs to “help escort

 a chick who had just slapped [the club director].” [#51 at ¶ 25 (citing [#50-1 at 65:4–7, 69:17–

 70:5, 71:12–25]); #55 at 16 ¶ 25 (citing [#56-1 at 69:17–70:5])].

        34.     In addition to his valet duties, Plaintiff passed out promotional materials for the

 Clubs at various locations at the direction of a club director, “to kind of keep at peace with

 everybody” but did not have an issue with the task. [#47-4 at 78:6–20, 80:3-10, 106:17–22].

        35.     Although he could have declined to do so, Plaintiff occasionally drove the Clubs’

 employees home after their shifts out of “[g]enerosity” and “[b]ecause . . . it was on [his] way.”

 [#47-4 at 108:6–12]. See also [#51 at 4 ¶ 7 (citing [#50-1 at 106:16–22]); #50-1 at 106:17–19 (Q:

 “Were there occasions in which you gave rides to employees?” A: “Yeah.”)].



                                                  16
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 17 of 28




        36.     The Clubs tasked Plaintiff with obtaining Uber rides for the Clubs’ patrons and

 employees on the Clubs’ behalf. [#51 at ¶ 7 (citing [#50-1 at 100:12-23, 106:16–22]); #55 at 5-6

 ¶ 7 (clarifying that Plaintiff used Mr. Hamilton’s Uber account to obtain Uber rides for the Clubs)].

        37.     In order to incentivize Uber drivers to serve the Clubs, Plaintiff was instructed to

 and did tip Uber drivers that provided their services to the Clubs. [#51 at ¶ 15 (citing [#50-1 at

 73:15–25, 101:6-13, 113:14–20]); #55 at 10–11 ¶ 15 (citing [#56-1 at 73:15–25])]. The Clubs

 reimbursed Plaintiff for these Uber expenses. [#51 at 7–8 ¶ 15 (citing [#50-1 at 73:15–25, 109:23–

 110:5]).

        38.     Plaintiff purchased a printer for the valet shack “to try to retain [his] duties and keep

 [his] lot clean,” [#50-1 at 110:23–25], and was never reimbursed by Mr. Hamilton, the Clubs, or

 otherwise, [#51 at 7–8 ¶ 15; #50-1 at 109:23–110:25], but the Clubs did reimburse Plaintiff for the

 ink cartridges used, [#51 at ¶ 15 (citing [#50-1 at 109:23–11:5]); #55 at 10–11 ¶ 15].

        39.     In August 2017, a director at PTSC asked Plaintiff to leave and not return because

 Plaintiff failed to wear his valet shirt while working that evening. [#47 at 6–7 ¶ 19; #47-4 at 46:5–

 7 (“I was asked to leave and not work there anymore by the club manager”); #51 at 9 ¶ 19].

        40.     Subsequently, Plaintiff began working as a valet driver at MHMC, still reporting to

 Mr. Hamilton and Mile High Valet. [#47 at 7 ¶ 20; #47-3 at ¶ 12; #47-5 at 7, 10–11, 16, 19, 21,

 24–26, 28, 38; #51 at 9 ¶ 20].

        41.     If the Clubs had questions or complaints about a valet driver, the Clubs would call

 Mr. Hamilton to address the issue. [#47 at 11–12 ¶ 34; #47-5 at 31; #47-4 at 104:3–105:6; #55 at

 22–23 ¶ 34].

        42.     In October 2018, Plaintiff obtained a second, daytime job that affected his

 availability on weekdays to work as a valet. This resulted in Plaintiff’s inability to work the



                                                   17
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 18 of 28




 number of shifts Mr. Hamilton and Mile High Valet required from their valet drivers. [#47 at 12 ¶

 35; #47-3 at ¶ 14; #47-4 at 116:18–117:14; #51 at 16 ¶ 35].

        43.      Accordingly, Mr. Hamilton assigned a different valet driver to Plaintiff’s

 designated days, effectively terminating Plaintiff from his position with Mile High Valet. [#47 at

 12 ¶ 36; #47-3 at ¶ 14; #47-4 at 116:18–117:14; #51 at 16 ¶ 36].

        44.      The Clubs did not keep any records regarding valet drivers. 14 [#47 at 12–13 ¶ 37;

 #47-2 at ¶ 10 (“We did not maintain valet drivers’ personnel records on the Clubs’ premises.”);

 #47-5 at 141:5-7].

                                             ANALYSIS

        This court now turns to each of the four factors to determine whether summary judgment

 is warranted.

        Power to Hire and Fire. Defendant argues that it did not have the power to hire or fire

 Plaintiff because (a) Plaintiff called Mr. Hamilton to ask about the valet driver position; (b) Mr.

 Hamilton hired Plaintiff as a valet driver and assigned Plaintiff to work at PTSC; (c) Mr. Hamilton

 stopped assigning Plaintiff shifts (instead assigning Plaintiff’s usual shifts to a different valet

 driver) when Plaintiff’s availability to work decreased; and (d) Mr. Hamilton terminated Plaintiff

 from his position. [#46 at 6].

        In turn, Plaintiff argues that Defendant had the power to hire him because, when Plaintiff

 met with Mr. Hamilton to discuss the position, he was also introduced to the club director of PTSC




 14
    Plaintiff challenges this assertion but fails to provide any supporting evidence that valet driver
 records were kept by the Clubs. See [#51 at 17 ¶ 37 (citing [#50-1 at 139:20–140:8 (Q: “What were
 you writing down?” A: “The amount of Ubers that were dropped off, . . . which we would turn in.”
 . . . Q: “So the club may have kept those records.” A: “Yep.”)])]. Plaintiff’s unsubstantiated
 speculation that the Clubs may have kept records is insufficient evidence to create a dispute of fact.
 See supra n.6.
                                                  18
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 19 of 28




 and several PTSC employees. [#49 at 6]. Notwithstanding Plaintiff’s introduction to the Clubs’

 employees, however, it is undisputed that Mr. Hamilton “contracted with Jonathan Sanders, as

 well as other individuals, to work as valet drivers for Mile High [Valet]. The Clubs had nothing

 to do with Mile High [Valet] retaining Mr. Sanders.” [#47-3 at ¶ 8].

         Defendant contends that Plaintiff was never fired from his position at PTSC and points out

 that Plaintiff continued his employment as a valet driver at MHMC. [#46 at 6–7]. Plaintiff

 responds that the Clubs did have the power to fire him because, in 2017, a club director at PTSC

 sent Plaintiff off the premises for failure to wear a valet shirt to his shift. [#49 at 5]. According to

 Plaintiff, he was “forbidden to return” to PTSC. [Id.]. On this basis, claims Plaintiff, “the Clubs

 demonstrated that they could effectively terminate Plaintiff’s employment by expressing

 dissatisfaction with his performance and asking him to leave and not return.” [Id. at 6 (emphasis

 in original)].

         But Plaintiff’s removal from PTSC and subsequent transition to MHMC are not tantamount

 to a termination and rehiring. “[Defendant] lacked the power to fire [Plaintiff]; it at most could

 request that [Mile High Valet] no longer assign [Plaintiff] to work at [the Clubs].” See Knitter v.

 Corvias Military Living, LLC, 758 F.3d 1214, 1229 (10th Cir. 2014) (affirming summary judgment

 and finding that the defendant was not a joint employer). Indeed, the undisputed evidence shows

 that Plaintiff was employed as a valet driver from the time Mr. Hamilton offered him the position

 (in 2016) to the time Mr. Hamilton terminated Plaintiff (in 2018), notwithstanding Plaintiff’s

 removal from PTSC in 2017. See [Undisputed Material Facts (“UMF”) ¶¶ 6, 13, 39, 40, 42, 43].

 These undisputed facts are analogous to the DOL’s example set forth in its regulation:

         (4)(i) Example. A restaurant contracts with a cleaning company to provide cleaning
         services. The contract does not give the restaurant authority to hire or fire the
         cleaning company's employees or to supervise their work on the restaurant's
         premises. A restaurant official provides general instructions to the team leader from

                                                   19
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 20 of 28




        the cleaning company regarding the tasks that need to be completed each workday,
        monitors the performance of the company's work, and keeps records tracking the
        cleaning company's completed assignments. The team leader from the cleaning
        company provides detailed supervision. At the restaurant's request, the cleaning
        company decides to terminate an individual worker for failure to follow the
        restaurant's instructions regarding customer safety. Is the restaurant a joint
        employer of the cleaning company's employees?

        (ii) Application. Under these facts, the restaurant is not a joint employer of the
        cleaning company's employees because the restaurant does not exercise significant
        direct or indirect control over the terms and conditions of their employment. The
        restaurant's daily instructions and monitoring of the cleaning work is limited and
        does not demonstrate that the restaurant is a joint employer. Records of the cleaning
        team's work are not employment records under paragraph (a)(1)(iv) of this section,
        and therefore, are not relevant in determining joint employer status. While the
        restaurant requested the termination of a cleaning company employee for not
        following safety instructions, the decision to terminate was made voluntarily by the
        cleaning company and therefore is not indicative of indirect control.

 29 C.F.R. § 791.2(g)(4)(i) (emphasis added).

        Here, the undisputed fact is that Mr. Sanders was not terminated from Mile High Valet.

 Indeed, he was moved to another location owned by the Clubs. [UMF ¶¶ 39, 40]. Accordingly,

 there is “no genuine dispute that control over the most important condition of [Plaintiff]’s

 employment under the joint employer test—the ability to terminate [his] employment—lay solely

 with [Mile High Valet]. [Glendale] did not share in this power as a joint employer.” See Knitter,

 758 F.3d at 1229. See also Zinn v. McKune, 143 F.3d 1353, 1358 (10th Cir. 1998) (affirming

 summary judgment and noting that “[t]hough the [defendant] retains the right to request removal

 of [the contractor’s] personnel with whom it is dissatisfied, and did so in this case, [the contractor]

 alone exercises control over the hiring and firing of [the contractor’s] personnel”); Palage v. HCA-

 HealthONE, LLC, 2012 WL 5493998, at *6 (D. Colo. Nov. 13, 2012) (granting summary judgment

 and finding that “[a]lthough [the defendant] did have the contractual ability to request the re-


                                                   20
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 21 of 28




 assignment of [the contractor’s] employee assigned to its facilities, this does not equate to either

 hiring or firing [the contractor’s] employees”).

        Supervision and Control of Employee Schedules and/or Conditions of Employment.

 Defendant argues that Mr. Hamilton, and not the Clubs, supervised and controlled Plaintiff’s work

 schedule and conditions of employment. [#46 at 7, 8]. Specifically, Defendant argues that “the

 essential parts of Plaintiff’s job as a valet driver,” including his work schedule, job duties and

 performance thereof, uniform, and communications, were all “controlled by, reported to, or

 facilitated by [Mr.] Hamilton, not the Clubs.” [#56 at 6]. In Response, Plaintiff argues that the

 Defendant controlled the conditions of his employment because the Clubs “controlled almost every

 aspect of Plaintiff’s day-to-day job duties once he arrived at the Club.” [#49 at 7]. In Reply,

 Defendant characterizes any control exerted by the Clubs as control typical of vendor-client

 relationships and routinely found insufficient for joint-employer purposes. [#56 at 7 (citing Knitter,

 758 F.3d at 1230; Banks v. St. Francis Health Ctr., Inc., 2016 WL 6905581 (D. Kan. Nov. 21,

 2016))].

        Work Schedule. The undisputed evidence shows that Mr. Hamilton, not the Clubs,

 supervised and controlled Plaintiff’s work schedule. [UMF ¶¶ 13, 15, 16]. And if a valet shift at

 the Clubs needed coverage, Mr. Hamilton—not the Clubs—would ask Plaintiff to cover the shift.

 [Id. at ¶ 16]. Moreover, the Clubs did not provide the requisite valet shirts to Plaintiff—Mr.

 Hamilton did. [Id. at ¶ 4]. Plaintiff communicated with Mr. Hamilton regularly to tell Mr.

 Hamilton when he arrived to work or if he was running late to a shift. [Id. at ¶¶ 21–23]. In turn,

 Mr. Hamilton would check in on Plaintiff regularly to ensure Plaintiff was working. [Id. at ¶ 23].

 No one from the Clubs checked in on Plaintiff in this manner. [Id. at ¶ 21].

        Control of Operations. While the court recognizes that control of operations is not



                                                    21
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 22 of 28




 necessarily proof of control over conditions of employment, it is also undisputed that Mile High

 Valet generally controlled operations of the Clubs’ parking lots. Mile High Valet was responsible

 for setting up traffic cones in the parking lot, parking customers’ cars, maintaining customers’ car

 keys, retrieving customers’ cars when they were ready to leave the Clubs, and paying for any

 incidental damage to vehicles in the Clubs’ lots while the vehicles were under Mile High Valet

 drivers’ control. [Id. at ¶ 18]. And Mr. Hamilton exerted his control over the parking lot and his

 valet drivers: he instructed Plaintiff on how to park cars in the parking lots; provided Plaintiff with

 tools needed to perform his valet driver duties, including valet shirts and valet ticket stubs; directed

 Plaintiff to pick up waters before his shifts to give to the Clubs’ patrons and employees; and told

 Plaintiff that, because he was a valet driver and not a security guard, Plaintiff could not be inside

 the clubs or get involved in fights. [Id. at ¶¶ 18, 20].

         And although Plaintiff performed a variety of tasks for the benefit of the Clubs and beyond

 the scope of his valet duties, including occasionally driving the Clubs’ employees home; passing

 out promotional flyers at other locations; escorting entertainers from the building to their cars; and

 shopping for groceries for the Clubs’ staff events, he testified that he believed he could have

 declined to do such tasks but had no issue with them and did so out of “[g]enerosity” and “to kind

 of keep at peace with everybody.” [Id. at ¶¶ 34, 35]. Performing favors, particularly where an

 employee believes he could have declined to acquiesce, is not the same as acting under mandatory

 instruction.   See, e.g., In re Enterprise Rent-A-Car Wage & Hour Employ. Practices Litig., 683

 F.3d 462, 470 (3rd Cir. 2012) (affirming summary judgment and declining to find that the

 defendant had sufficient control to be a joint employer, in part, because the record did “not support

 the plaintiffs’ claims that [the putative joint employer]’s recommendations were anything more

 than recommendations,” and concluding that “the plaintiffs produced no evidence that [the putative



                                                    22
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 23 of 28




 joint employer]’s actions at any time amounted to mandatory directions rather than mere

 recommendations.”); State of New York et al v. Scalia et al, No. 1:20–cv–1689–GHM, 2020 WL

 5370871, at *5 (S.D.N.Y. Sept. 8, 2020) (distinguishing a “potential joint employer’s request,

 recommendation, or suggestion” from “control”); 85 Fed. Reg. 2820, 2835 (Jan. 16, 2020),

 codified at 29 C.F.R. §§ 791.1-3 (“[A] voluntary decision to grant the potential joint employer’s

 request, recommendation, or suggestion does not constitute . . . control that may demonstrate joint

 employer status.”).

        Yet the undisputed facts also demonstrate that the Clubs did furnish Plaintiff with a radio,

 which he was expected to wear for the duration of his shift. [UMF ¶¶ 27, 28]. In addition, Plaintiff

 had to follow rules imposed by the Clubs—namely, that he “listen to [his] radio, be available on

 the radio, [and] be able to respond.” [#49 at 7; #50-1 at 73:5–15, 146:17–21]. The Clubs controlled

 where cars were parked in their respective lots; directed Plaintiff to inform intoxicated patrons that

 they could not drive home and request their car keys; expected Plaintiff to file police reports if he

 was a bystander to an event; required Plaintiff to incentivize Uber drivers with cash tips;

 communicated over radio to Plaintiff when a patron or entertainer was preparing to leave the

 premises to facilitate Plaintiff’s prompt retrieval of the appropriate vehicle; and asked Plaintiff to

 escort an entertainer from the premises after she slapped a club director. [Id. at ¶¶ 28–33]. And it

 is disputed who required Mr. Sanders to remain on-site until the last entertainer left, Mile High

 Valet and Mr. Hamilton or the Clubs. Compare [#50-1 at 65:23–66:6] with [#47-3 at ¶ 11].

        Defendant argues that even if the foregoing facts are taken as true, these facts merely

 demonstrate an average vendor-client relationship and are incidental to workplace safety,

 satisfactory performance of the tasks the Clubs’ hired Mile High Valet to perform, and Mile High

 Valet’s contractual obligation under the Valet Parking Agreements. [#56 at 11]. Though this court



                                                  23
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 24 of 28




 respectfully disagrees and construes all ambiguity in favor of Mr. Sanders, 15 guided by the DOL

 regulation, it finds these facts are still insufficient to create a genuine issue of material fact as to

 the supervision and control of Mr. Sanders’ employment:

        (4)(i) Example. A restaurant contracts with a cleaning company to provide cleaning
        services. The contract does not give the restaurant authority to hire or fire the
        cleaning company's employees or to supervise their work on the restaurant's
        premises. A restaurant official provides general instructions to the team leader
        from the cleaning company regarding the tasks that need to be completed each
        workday, monitors the performance of the company's work, and keeps records
        tracking the cleaning company's completed assignments. The team leader from the
        cleaning company provides detailed supervision. At the restaurant's request, the
        cleaning company decides to terminate an individual worker for failure to follow
        the restaurant's instructions regarding customer safety. Is the restaurant a joint
        employer of the cleaning company's employees?

        (ii) Application. Under these facts, the restaurant is not a joint employer of the
        cleaning company's employees because the restaurant does not exercise significant
        direct or indirect control over the terms and conditions of their employment. The
        restaurant's daily instructions and monitoring of the cleaning work is limited and
        does not demonstrate that the restaurant is a joint employer. Records of the
        cleaning team's work are not employment records under paragraph (a)(1)(iv) of
        this section, and therefore, are not relevant in determining joint employer status.
        While the restaurant requested the termination of a cleaning company employee for
        not following safety instructions, the decision to terminate was made voluntarily by
        the cleaning company and therefore is not indicative of indirect control.

 29 C.F.R. § 791.2(g)(4)(i) (emphasis added).

        Determination of Rate and Method of Payment. Plaintiff argues that the Clubs determined

 his rate of pay because the Parties had an arrangement wherein the Clubs reimbursed Plaintiff for

 his expenditures made on the Clubs’ behalf. [#49 at 10]. Specifically, Plaintiff “was required to




 15
    By way of example, retrieving an entertainer from inside the club and escorting her out at the
 direction of a club director was neither incidental to workplace safety of the parking lots,
 satisfactory performance of valet duties, nor Mile High Valet’s contractual obligation to the Clubs.
                                                   24
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 25 of 28




 order Uber transportation on behalf of both customers and employees,” 16 and “to tip Uber drivers

 to make the drivers more amenable to providing their services to the Club[s].” [Id. (citing [#50-1

 at 101:6–13, 113:14–20, 76:19–22].        Plaintiff also “purchased a printer to make the Uber

 arrangement more efficient, and the Club reimbursed Plaintiff for the ink cartridges used.” [#49 at

 11; UMF ¶ 38].

        At the outset, the court notes that there is a question whether reimbursements are

 contemplated by the economic realities test’s third factor. Defendant is the only party to explicitly

 address whether reimbursement of expenses qualifies as payment, [#56 at 12], and argues that

 courts look to payment of wages, compensation, salary or wages, wage rates, and/or frequency of

 pay to determine whether a putative joint employer determined an individual’s rate and method of

 payment. [Id. (citing Coldwell v. RiteCorp Envtl. Prop. Sols., No. 16–cv–01998–NYW, 2017 U.S.

 Dist. LEXIS 68252, at *20, 2017 WL 1737715 (D. Colo. May 4, 2017) (referring to the rate and

 method of payment as “payment of wages,” “compensation,” and “salary or wages”); Zevallos v.

 Stamatakis, No. 2:17–cv–00253–DN, 2017 U.S. Dist. LEXIS 201961, at *13, 2017 WL 6060623

 (D. Utah, Dec. 6, 2017) (referring to the rate and method of payment as “wage rates” and

 “frequency of pay”))]. However, the court is unpersuaded by the authority cited by Defendant

 because it does not expressly address whether reimbursements are part of the foregoing

 considerations.

        Instead, the court’s analysis is guided by the FLSA and DOL’s treatment of

 reimbursements in calculating an employee’s regular rate of pay. For overtime compensation




 16
   To the extent Plaintiff claims that he used “his personal Uber account” to summon Uber rides
 on the Clubs’ behalf, [#49 at 10 (citing [#50-1 at 76:10–22])], this contention is contradicted by
 Plaintiff’s deposition testimony, see [#55 at 5–6 ¶ 7; #56-1 at 77:13–17 (Plaintiff clarifying that he
 used Mr. Hamilton’s Uber account, not his personal Uber account)].
                                                  25
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 26 of 28




 purposes, the FLSA defines an employee’s “regular rate” to include “reasonable payments for . . .

 expenses[] incurred by an employee in the furtherance of his employer’s interests and properly

 reimbursable by the employer[.]” 29 U.S.C. § 207(e)(2). But the DOL regulations further explain

 that,

         [w]hen an employee incurs expenses on his employer's behalf or where he is
         required to expend sums by reason of action taken for the convenience of his
         employer, section 7(e)(2) is applicable to reimbursement for such expenses.
         Payments made by the employer to cover such expenses are not included in the
         employee's regular rate (if the amount of the reimbursement reasonably
         approximates the expense incurred).

 29 C.F.R. § 778.217 (emphasis added). In other words, reimbursements like those made by the

 Clubs to Plaintiff are not the same as Plaintiff’s rate of payment. See Seeman v. PJMP, LLC, No.

 16 C 8817, 2017 WL 3311039, at *9 (N.D. Ill. Aug. 3, 2017) (in the context of a Title VII action,

 considering whether the defendant was a joint employer and finding that the answer to “whether

 the putative employer was responsible for providing payment or benefits to the putative

 employee[] disfavor[ed] a finding of employer status because,” except for “some out-of-pocket

 reimbursements, [the putative employer] paid [the plaintiff] no compensation”). But see Perry v.

 Pediatric Inpatient Critical Care Servs., P.A., SA-18-CV-404-XR, 2020 WL 1248263, at *17

 (W.D. Tex. Mar. 16, 2020) (applying two-part economic realities/control inquiry to determine joint

 employer status in Title VII context and concluding that “the economic realities weigh[ed] in favor

 of finding the [defendant] was not an employer; it did not pay Plaintiff’s salary . . . or reimburse

 expenses, nor did it set the specific terms and conditions of Plaintiff’s employment.” (emphasis

 added)).

         Notwithstanding the Clubs’ reimbursement arrangement with Plaintiff, the fact remains

 that Plaintiff reached agreement with Mr. Hamilton regarding Plaintiff’s compensation as a valet

 driver. [UMF ¶¶ 9–11]. Moreover, the undisputed evidence shows that Plaintiff went to Mr.


                                                 26
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 27 of 28




 Hamilton with complaints about his compensation. [Id. at ¶ 24]. In contrast, there is no evidence—

 other than Mr. Sanders’s testimony that he complained to the Clubs’ employees when business

 was slow—that Plaintiff directed complaints about his pay to the Clubs. Indeed, Plaintiff concedes

 that, “while [Mr.] Hamilton dictated Plaintiff’s arrangement for receiving and keeping tips,”—

 which comprised Plaintiff’s compensation for his valet position—“Defendant dictated Plaintiff’s

 arrangement for reimbursement without input from [Mr.] Hamilton.” [#49 at 11]. Given the FLSA

 and DOL’s recognition of the distinction between reimbursements and an employee’s rate of pay,

 I find Plaintiff’s reimbursement arrangement with the Clubs inapposite to the instant inquiry.

        Maintenance of Employment Records. In an attempt to demonstrate a dispute of fact

 challenging Defendant’s evidence that the Clubs did not maintain personnel files on Mile High

 Valet drivers, Plaintiff points to Mr. Sanders’s testimony that the Clubs “may” have kept sheets of

 paper Plaintiff used to “tally” his “tab of Uber expenses” in order to receive reimbursement from

 the Clubs at the end of his shifts. [#49 at 11 (citing [#50-1 at 139:24–140:6]); #50-1 at 76:19–77:5;

 UMF ¶ 44]. Plaintiff cites no authority that these “tallies” would be the type of employment

 records contemplated by the FLSA. See 29 C.F.R. § 729.1(g)(4)(i). But even if these papers

 constitute the kinds of employment records contemplated by the joint-employer test, there is

 simply no evidence that the Clubs kept Plaintiff’s papers, in a personnel file or otherwise.

 Plaintiff’s unsubstantiated speculation that the Clubs “may” have kept these papers is insufficient

 to create a dispute of fact on the issue. Indeed, it is clear that neither the Clubs nor Mile High

 Valet provided Mr. Sanders with W-2 tax statements. [#47-4 at 30:4–8].

                                          CONCLUSION

        In applying the four-factor economic realities test (and the factors relevant to the joint

 employer inquiry) to the undisputed material facts in the record, this court concludes after



                                                  27
Case 1:19-cv-01850-NYW Document 61 Filed 09/17/20 USDC Colorado Page 28 of 28




 considering each of the four factors that, notwithstanding the broad remedial nature of the statute,

 there is no genuine issue of material fact to warrant a trial in this matter. Specifically, I find that

 (1) Glendale has met its burden of establishing that there is no genuine dispute of material fact as

 to Glendale’s status as a joint employer—and thus the applicability of the FLSA to Glendale—and

 (2) Mr. Sanders has failed to set forth specific facts establishing an issue most properly reserved

 for trial. Accordingly, Defendant’s Motion for Summary Judgment is granted.

        For the reasons stated herein, IT IS ORDERED that:

        (1)     Defendant’s Motion for Summary Judgment [#46] is GRANTED;

        (2)     Summary judgment shall enter in FAVOR of Glendale and AGAINST Plaintiff,

                and Mr. Sanders’s claims are DISMISSED with prejudice;

        (3)     Final Judgment shall enter in FAVOR of Glendale and AGAINST Mr. Sanders;

        (4)     Defendant, as the prevailing party, shall be awarded its costs pursuant to Rule

                54(d)(1) of the Federal Rules of Civil Procedure and D.C.COLO.LCivR 54.1;

        (5)     The three-day bench trial set to commence on October 26, 2020 is VACATED;

                and

        (6)     The Clerk of the Court shall TERMINATE this matter accordingly.



 DATED: September 17, 2020                                      BY THE COURT:


                                                                _________________________
                                                                Nina Y. Wang
                                                                United States Magistrate Judge




                                                   28
